

EXHIBIT 10.2
 
VOTING AGREEMENT
 
This Voting Agreement (the "Agreement") is made and entered into as of
______________, 2008, by and between Onstream Media Corporation, a Delaware
corporation ("Parent") and the undersigned stockholder ("Stockholder") of
Narrowstep, Inc., a Delaware corporation (the "Company").
 
A. Concurrently with the execution of this Agreement, Parent, Onstream Merger
Corp., a Delaware corporation and a wholly-owned subsidiary of Parent ("Merger
Sub") and the Company are entering into an Agreement and Plan of Merger (the
"Merger Agreement"), pursuant to which Merger Sub will be merged with and into
the Company (the "Merger"). Capitalized terms used but not defined herein shall
have the meanings given to them in the Merger Agreement.
 
B. As of the date hereof, Stockholder has the power to vote or to direct the
voting of the shares of Company Common Stock indicated on the signature pages to
this Agreement (the “Existing Shares”).
 
C. As a material inducement to enter into the Merger Agreement, Parent desires
Stockholder to agree, and Stockholder is willing to agree, to vote the Existing
Shares, and such other shares of Company Common Stock over which Stockholder
acquires the right to vote after the date hereof (collectively with the Existing
Shares, the “Shares”), so as to facilitate consummation of the Merger.
 
1. Voting of Shares.
 
1.1 Agreement to Vote Shares. Stockholder hereby covenants and agrees that
during the period commencing on the date hereof and continuing until this
Agreement terminates pursuant to Section 4 hereof, at any meeting (whether
annual or special and whether or not an adjourned or postponed meeting) of the
stockholders of the Company, however called, and in any action by written
consent of the stockholders of the Company, Stockholder shall appear at the
meeting or otherwise cause any and all Shares to be counted as present thereat
for purposes of establishing a quorum and vote (or cause to be voted) any and
all Shares: (i) in favor of the approval of the Merger and adoption of the
Merger Agreement; (ii) against any Acquisition Proposal or Superior Offer; and
(iii) against any proposal or transaction which would reasonably be likely to
prevent or delay the consummation of the Merger or the Merger Agreement.
Stockholder further agrees not to enter into any agreement or understanding with
any person or entity the effect of which would be inconsistent with or violative
of any provision contained in this Section 1.1. Notwithstanding anything to the
contrary contained herein, nothing in this Agreement shall be construed to limit
or restrict Stockholder from acting in Stockholder's capacity as a director or
officer of the Company or voting in Stockholder's sole discretion on any matter
other than those matters referred to in the first sentence of this Section 1.1.

 
 

--------------------------------------------------------------------------------

 

1.2 Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder agrees to deliver to Parent a proxy in the form attached hereto as
Exhibit 1 (the "Proxy"), which shall be irrevocable prior to the termination of
this Agreement, with respect to the Shares, subject to the other terms of this
Agreement.
 
1.3 Adjustments Upon Changes in Capitalization. In the event of any change in
the number of issued and outstanding shares of Company Common Stock by reason of
any stock split, reverse split, stock dividend (including any dividend or
distribution of securities convertible into Company Common Stock), combination,
reorganization, recapitalization or other like change, conversion or exchange of
shares, or any other change in the corporate or capital structure of the
Company, the term "Shares" shall be deemed to refer to and include the Shares as
well as all such stock dividends and distributions and any shares into which or
for which any or all of the Shares may be changed or exchanged.
 
2. Transfer and Other Restrictions. Stockholder represents, covenants and agrees
that, except for the proxy granted in Section 1.2 hereof and as contemplated by
this Agreement: (i) Stockholder shall not, directly or indirectly, during the
period commencing on the date hereof and continuing until this Agreement
terminates pursuant to Section 4 hereof, offer for sale or agree to sell,
transfer, tender, assign, pledge, hypothecate or otherwise dispose of or enter
into any contract, option or other arrangement or understanding with respect to,
or consent to, the offer for sale, sale, transfer, tender, pledge hypothecation,
encumbrance, assignment or other disposition of, or create any Encumbrance of
any nature whatsoever with respect to, any or all of the Shares or any interest
therein; (ii) Stockholder shall not grant any proxy or power of attorney, of
deposit any Shares into a voting trust or enter into a voting agreement or other
arrangement, with respect to the voting Shares (each a "Voting Proxy") except as
provided by this Agreement; and (iii) Stockholder has not granted, entered into
or otherwise created any Voting Proxy which is currently (or which will
hereafter become) effective, and if any Voting Proxy has been created, such
Voting Proxy will be effectively revoked upon delivery of the executed Proxy as
provided hereby.
 
3. Representations and Warranties of Stockholder. Stockholder represents and
warrants to Parent that:
 
3.1 Authority; Validity. If such Stockholder is an entity, (i) the Stockholder
has all requisite capacity, power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby and (ii) the execution and
delivery of this Agreement by Stockholder and the consummation by Stockholder of
the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of Stockholder. This Agreement has been duly
executed and delivered by Stockholder. If this Agreement is being executed in a
representative or fiduciary capacity with respect to Stockholder, the person
signing this Agreement has full power and authority to enter into and perform
this Agreement.

 
 

--------------------------------------------------------------------------------

 

3.2 Non-Contravention. The execution, delivery and performance of this Agreement
does not, and the consummation of the transactions contemplated hereby and
compliance with the provisions hereof will not result in the creation of any
encumbrance on the Shares (other than those created pursuant to this Agreement)
or violate the terms of any contract, agreement or arrangement to which the
Stockholder is a party or by which it is bound or to which the Shares may be
subject. There is no beneficiary or holder of a voting trust certificate or
other interest of any trust of which Stockholder is settlor or trustee or any
other person or entity, including any Governmental Entity, whose consent,
approval, order or authorization is required by or with respect to Stockholder
for the execution, delivery and performance of this Agreement by Stockholder or
the consummation by Stockholder of the transactions contemplated hereby.
 
3.3 Title. Stockholder has the authority and right to vote the Shares and to
grant the Proxy as contemplated hereby. The Existing Shares set forth on the
signature pages hereto are the only shares of Company Common Stock as to which
Stockholder has the power to vote or to direct the voting thereof.
 
4. Effectiveness; Termination; No Survival. This Agreement shall become
effective upon its execution by Stockholder and Parent and upon the execution of
the Merger Agreement. This Agreement may be terminated at any time by mutual
written consent of Stockholder and Parent. This Agreement, and the obligations
of Stockholder hereunder, including, without limitation, Stockholder's
obligations under Section 1 and Section 2 above, shall terminate, without any
action by the parties hereto, upon the earlier to occur of the following: (i)
such date and time as the Merger Agreement shall have been adopted by the
stockholders of the Company; (ii) such date and time as the Merger Agreement
shall have been validly terminated pursuant to Article VIII thereof; and (iii)
May 1, 2009.
 
5. Further Assurances. Subject to the terms of this Agreement, from time to
time, Stockholder shall execute and deliver such additional documents and use
commercially reasonable efforts to take, or cause to be taken, all such further
actions, and to do or cause to be done, all things reasonably necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.
 
6. Miscellaneous.
 
6.1 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
6.2 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either of the
parties without the prior written consent of the other. Any purported assignment
in violation of this Section 6 shall be void.

 
 

--------------------------------------------------------------------------------

 
 
6.3 Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.
 
6.4 Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Parent will be irreparably harmed and that there will be no adequate remedy at
law for a violation of any of the covenants or agreements of Stockholder set
forth herein. Therefore, it is agreed that, in addition to any other remedies
that may be available to Parent upon any such violation, Parent shall have the
right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Parent at law or in equity
and Stockholder hereby irrevocably and unconditionally waives any objection in
Parent seeking so to enforce such covenants and agreements by specific
performance, injunctive relief and other means.
 
6.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given upon delivery either personally or by commercial
delivery service, or sent via facsimile (receipt confirmed) to the parties at
the following addresses or facsimile numbers (or at such other address or
facsimile numbers for a party as shall be specified by like notice).
 
If to Parent, to:            
Onstream Media Corporation
 
1291 S.W. 29th Avenue
 
Pompano Beach, Florida 33069
 
Facsimile: (954) 917-6660
 
Attention: Randy Selman
     
with copies to:
     
Arnstein & Lehr LLP
 
200 East Las Olas Boulevard, Suite 1700
 
Fort Lauderdale, Florida 33301
 
Facsimile: (954) 713-7700
 
Attention: Joel D. Mayersohn, Esq.
     
If to Stockholder, at its address set forth on the signature pages hereto.


 
 

--------------------------------------------------------------------------------

 

6.6 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction to any court in the State of
Delaware having jurisdiction for any actions, suits or proceedings arising out
of or relating to this Agreement (and the parties agree not to commence any
action, suit or proceeding relating thereto except in such courts), and further
agree that service of any process, summons, notice or document by U.S. certified
mail shall be effective service of process for any action, suit or proceeding
brought against the parties in any such court. The parties hereby irrevocably
and unconditionally waive any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement in such courts and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought n any such court
has been brought in an inconvenient forum.
 
6.7 Entire Agreement. The Merger Agreement, this Agreement and Proxy granted
hereunder constitute and contain the entire agreement and understanding of the
parties with respect to the subject matter and supersede any and all prior
negotiations, correspondence, agreements, understandings duties or obligations
between the parties respecting the subject matter hereof.
 
6.8 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
6.9 Captions. The captions to sections of this Agreement have been inserted only
for identification and reference purposes and shall not be used to construe or
interpret this Agreement.
 
6.10 Stockholder Capacity. Notwithstanding anything herein to the contrary,
Stockholder makes no agreement or understanding herein in his capacity as a
director or officer of the Company or any subsidiary or the Company, and the
agreements set forth herein shall in no way restrict Stockholder in the exercise
of his fiduciary duties as a director or officer of the Company or any
subsidiary of the Company or limit or affect any actions taken by Stockholder
solely in his capacity as an officer or director of the Company or any
subsidiary of the Company. Stockholder has executed this Agreement solely in his
capacity as a stockholder of the Company.
 
6.11 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent or Merger Sub any direct or indirect ownership or incidence of
ownership of or with respect to the Shares. All rights, ownership and economic
benefits of and relating to such Shares shall remain vested in and belong to
Stockholder or his affiliates, and Parent and Merger Sub shall have no authority
to direct Stockholder in the voting or disposition of any Shares, except as
otherwise provided herein.

 
 

--------------------------------------------------------------------------------

 

6.12 Waiver of Registration Rights. Stockholder hereby irrevocably waives, on
its own behalf and on behalf of all other holders entitled to such rights, all
rights to which it, any of its affiliates or any other persons may be entitled
under any registration rights agreement or other arrangement with the Company or
otherwise covering shares of Company Common Stock. Such waiver shall terminate
and be of no further force and effect in the event that the Merger Agreement is
terminated in accordance with its terms; provided, however, that no such
termination shall have the effect of reinstating any rights or claims which
Stockholder may otherwise have had if this waiver had not been in place. Any
time periods specified in such agreements or other arrangements shall be tolled
while such waiver is in effect and until such time as Parent effects the
registration of the Parent Common Stock to which Stockholder, its affiliates and
any other affected persons are entitled in accordance with Section 4.20 of the
Merger Agreement; provided, that Parent has complied in all material respects
with such Section 4.20. The Company shall be entitled to rely upon and enforce
this Section 6.12 as a third party beneficiary.
 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.
 
ONSTREAM MEDIA CORPORATION
   
By:
    
Name:
      
Title:
      
   
STOCKHOLDER:
   
Stockholder's Address:
   
 
   
Shares that Stockholder has the right to vote or direct the voting of:
   

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


Irrevocable Proxy
 
The undersigned stockholder (“Stockholder”) of Onstream Media Corporation, a
Florida corporation (the “Parent”), hereby revokes any prior proxy and hereby
irrevocably appoints and constitutes Randy Selman and Alan Saperstein
(collectively, the “Proxyholders”), the agents, attorneys-in-fact and proxies of
the undersigned, with full power of substitution and resubstitution, to vote any
and all shares of common stock of the Parent registered in the name of the
Stockholder or as to which the Stockholder has the right to vote or to direct
the vote (collectively, the “Shares”) as follows: the Proxyholders named above
are empowered at any time prior to termination of this proxy to exercise all
voting and other rights (including, without limitation, the power to execute and
deliver written consents with respect to the Shares) of the undersigned at every
annual, special, postponed or adjourned meeting of the Parent’s stockholders,
and in every written consent in lieu of any such meeting, or otherwise cause any
and all shares to be counted as present thereat for purposes of establishing a
quorum, (i) in favor of the approval of the Charter Amendment Parent Share
Issuance and CVR Issuance as such terms are defined in the merger agreement by
and among Onstream Merger Corp. (“Merger Sub”), a Delaware corporation and a
wholly owned subsidiary of Parent, with and into Narrowstep, Inc., a Delaware
corporation, pursuant to that certain Agreement and Plan of Merger among Parent,
Merger Sub, the Company and the Stockholder Representative named therein (the
“Merger Agreement”), and (ii) against any proposal or transaction which would
reasonably be likely to prevent or delay the consummation of the Merger or the
Merger Agreement.
 
The proxy granted by Stockholder to the Proxyholders hereby is granted as of the
date specified below in order to secure the obligations of Stockholders set
forth in Section 1.2 of that certain voting agreement entered into concurrently
with the Merger Agreement (the “Voting Agreement”), and is irrevocable in
accordance with subdivision (e) of Section 607.077 of the Florida Business
Corporation Act.
 
This proxy will terminate upon the termination of the Voting Agreement in
accordance with its terms. The undersigned Stockholder authorizes the
Proxyholders to file this proxy and any substitution or revocation of
substitution with the Secretary of the Company and with any Inspector of
Elections at any meeting of the stockholders of the Company.


     
Name of Stockholder



Dated: May ___, 2008

 
 

--------------------------------------------------------------------------------

 
 